Citation Nr: 0827055	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-07 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a right knee injury.

2. Entitlement to service connection for residuals of a 
cervical spine injury.

3. Entitlement to service connection for residuals of a left 
knee injury.

4. Entitlement to service connection for acid reflux disease.	


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty service from October 1970 
to August 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board remanded this case in October 2006, in part, for a 
hearing on appeal before a Veterans Law Judge at the RO 
(Travel Board hearing).  The Remand addressed several issues 
and noted additional development was necessary.  The veteran 
was scheduled for a hearing on June 23, 2008.  However, prior 
to the hearing and prior to the promulgation of a decision in 
the appeal, the veteran submitted a statement, dated on June 
23, 2008, in which he indicated that he wished to withdraw 
all issues on appeal before the Board.  The veteran's 
representative submitted a Motion to Withdraw Appeal dated 
July 28, 2008.  Therefore, the request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702 (2007).

The veteran has made a claim for entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) due to service-connected disabilities.  As this is not 
before the Board, it is referred to the RO for appropriate 
development.


FINDINGS OF FACT

1.  The appeal of the issue of whether new and material 
evidence has been received to reopen a claim for entitlement 
to service connection for residuals of a right knee injury 
has been withdrawn.

2.  The appeal of the issue of entitlement to service 
connection for residuals of a cervical spine injury has been 
withdrawn. 

3.  The appeal of the issue of entitlement to service 
connection for residuals of a left knee injury has been 
withdrawn.

4.  The appeal of the issue of entitlement to service 
connection for acid reflux disease has been withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of 
whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of a right knee injury have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for withdrawal of the appeal of the issue of 
entitlement to service connection for residuals of a cervical 
spine injury have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

3.  The criteria for withdrawal of the appeal of the issue of 
entitlement to service connection for residuals of a left 
knee injury have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

4.  The criteria for withdrawal of the appeal of the issue of 
entitlement to service connection for acid reflux disease 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The present appeal arises from the veteran's notices of 
disagreement (NOD) with rating decisions by the RO.  A 
November 2002 rating decision denied service connection for 
left knee and cervical spine disorders and declined to reopen 
the veteran's claim of entitlement to service connection for 
a right knee injury.   In a May 2003 rating decision, the RO 
declined to reopen the veteran's claims for entitlement to 
service connection for right knee, left knee and cervical 
spine disorders.  The veteran filed an NOD in June 2003.  It 
was clarified that the left knee and cervical spine claims 
were not claims to reopen, but were initial claims for 
service connection.  In February 2004, a statement of the 
case was issued, and later that same month the veteran filed 
a Substantive Appeal, perfecting his appeal on these issues.  
In a September 2005 rating decision, the RO denied 
entitlement to service connection for acid reflux disease.  
The veteran filed an NOD to the decision on this issue in 
March 2006.

In a statement dated on June 23, 2008, prior to the 
promulgation of a decision in the appeal, the veteran stated 
that he wished to withdraw all issues on appeal before the 
Board.  The veteran's representative submitted a Motion to 
Withdraw Appeal dated July 28, 2008.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by the appellant or by his or her authorized 
representative.  Withdrawal of an appeal will be deemed a 
withdrawal of the NOD and, if filed, the Substantive Appeal, 
relating to all issues the veteran has indicated he wishes to 
withdraw.   See 38 C.F.R. § 20.204 (2007).  The appellant has 
withdrawn all issues on appeal before the Board and, as such, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  








ORDER

The appeal of the issue of whether new and material evidence 
has been received to reopen a claim for entitlement to 
service connection for residuals of a right knee injury is 
dismissed.

The appeal of the issue of entitlement to service connection 
for residuals of a cervical spine injury is dismissed.

The appeal of the issue of entitlement to service connection 
for residuals of a left knee injury is dismissed.

The appeal of the issue of entitlement to service connection 
for acid reflux disease is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


